 
Exhibit 10.66
 
PROMISSORY NOTE
 
(Revolving Note)
$500,000
Charlotte, North Carolina

 
December 12, 2017
 
 
FOR VALUE RECEIVED, the undersigned, Kure Corp., a Florida Corporation (the
“Maker”), hereby promise(s) to pay to the order of Level Brands, Inc., a North
Carolina corporation (together with its successors and assigns, the “Holder”),
the principal sum of the lesser of (i) Five Hundred Thousand Dollars ($500,000)
or (ii) the aggregate unpaid principal amount of all advances made by the Holder
under this Promissory Note and the Revolving Line of Credit (as defined below),
together with interest on all principal amounts available for advancement
hereunder at eight percent (8%) per annum on the earliest to occur of: (a) first
anniversary of the date hereof, or (b) a Qualified Private Offering (as defined
below) (“Maturity”). Interest shall be paid in arrears at Maturity and computed
on the basis of a 365-day year.
 
For purposes hereof, “Qualified Private Offering” shall mean the issuance or
sale by Borrower of its equity securities in a private offering resulting in
gross proceeds to the Borrower of at least Two Million Dollars ($2,000,000).
 
The Maker reserves the right to prepay all or any portion of this Promissory
Note at any time and from time to time without premium or penalty of any kind.
All payments made hereunder shall be made in lawful currency of the Unites
States of American in accordance with the terms in the Revolving Line of Credit,
dated even date herewith, between the Maker and the Holder (the “Credit
Agreement”), or at such other place as the Holder may designate in writing. All
payments made hereunder, whether a scheduled payment, prepayment, or payments as
a result of acceleration, shall be allocated first to accrued but unpaid
interest, and then to payments of principal remaining outstanding hereunder.
 
Each person liable hereon agrees to pay all reasonable costs of collection,
including attorneys’ fees, paid or incurred by the Holder in enforcing this
Promissory Note on default or the rights and remedies herein provided.
 
This Promissory Note is made pursuant to the provisions of the Credit Agreement.
The Credit Agreement, among other things, contains provisions for acceleration
of the maturity of this Promissory Note upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity of
this Promissory Note upon the terms and conditions specified therein. This
Promissory Note is secured by a Security Agreement, dated of even date herewith,
between the Maker and the Holder.
 
 

 
 
The Maker, for itself and for any guarantors, sureties, endorsers and/or any
other person or persons now or hereafter liable hereon, if any, hereby waives
demand of payment, presentment for payment, protest, notice of nonpayment or
dishonor and any and all other notices and demands whatsoever, and any and all
delays or lack of diligence in the collection hereof, and expressly consents and
agrees to any and all extensions or postponements of the time of payment hereof
from time to time at or after maturity and any other indulgence and waives all
notice thereof.
 
No delay or failure by the Holder in exercising any right, power, privilege or
remedy hereunder shall affect such right, power, privilege or remedy or be
deemed to be a waiver of the same or any part thereof; nor shall any single or
partial exercise thereof or any failure to exercise the same in any instance
preclude any further or future exercise thereof, or exercise of any other right,
power, privilege or remedy, and the rights and privileges provided for hereunder
are cumulative and not exclusive. The delay or failure to exercise any right
hereunder shall not waive such right.
 
The Holder may sell, assign, pledge or otherwise transfer all or any portion of
its interest in this Promissory Note at any time or from time to time without
prior notice to or consent of and without releasing any party liable or to
become liable hereon.
 
This Promissory Note shall be governed by and construed and enforced in
accordance with the laws of the State of North Carolina.
 
IN WITNESS WHEREOF, the undersigned has duly caused this Promissory Note to be
executed and delivered as of the date first written above.
 
 
Kure Corp.
 
 
 
By:                                                                            
Craig Brewer, CEO
 
 
